                   Case 19-10603-JTD          Doc 361          Filed 10/01/20      Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                 )    Chapter 11
                                                           )
    MABVAX THERAPEUTICS HOLDINGS,                          )    Case No. 19-10603 (JTD)
    INC., et al.,1                                         )
                                                           )
                            Debtors.                       )    (Jointly Administered)
                                                           )
                                                           )    Hearing Date: Nov. 2, 2020 at 2:00 p.m. (ET)
                                                           )    Obj. Deadline: Oct. 15, 2020 at 4:00 p.m. (ET)

                                                           )
                                                                Re: D.I. 360
                                                           )

                 MOTION OF BLOCK & LEVITON LLP TO FILE UNDER SEAL
                THE FIRST AND FINAL APPLICATION OF BLOCK & LEVITON
                  LLP, SPECIAL LITIGATION COUNSEL, FOR CONTINGENT
                 FEE AND REIMBURSEMENT OF POST-PETITION EXPENSES
             AS COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION FOR
             THE PERIOD FROM MARCH 21, 2019 THROUGH SEPTEMBER 15, 2020

             Block & Leviton LLP, in its capacity as special litigation counsel for the Post-Effective

bankruptcy estates of MabVax Therapeutics Holdings, Inc. and MabVax Therapeutics, Inc., the

debtors and debtors in possession (together, the “Debtors”),2 in the above-captioned cases, hereby

moves pursuant to section 107(b) of title 11 of the United States Code (the “Bankruptcy Code”),

Rule 9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule

9018-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Code for the District of Delaware (the “Local Rules”) for an order, substantially in the form

attached hereto as Exhibit A, (i) authorizing filing, under seal, certain portions of the First and



1
  The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) MabVax
Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’ mailing address is 11535
Sorrento Valley Road, Suite 400, San Diego, CA 92121.
2
  Capitalized terms used herein but otherwise not defined shall have the meaning ascribed to them in the Fee
Application.


{00029135. }
               Case 19-10603-JTD       Doc 361      Filed 10/01/20    Page 2 of 6




Final Application of Block & Leviton LLP, Special Litigation Counsel, for Contingent Fee and

Reimbursement of Post-Petition Expenses as Counsel to the Debtors and Debtors in Possession

(the “Fee Application”) [D.I. 360]; and (ii) directing that the Fee Application remain under seal.

In support of this motion (the “Seal Motion”), Block & Leviton respectfully states as follows:

                                          Jurisdiction

         1.    This Court has jurisdiction over this Seal Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper under 28 U.S.C. §§ 1408 and 1409. This is a core proceeding as defined in

28 U.S.C. § 157(b). The bases for the relief requested herein are section 107(b) of the Bankruptcy

Code, Rule 9018 of the Bankruptcy Rules, and Rule 9018-1 of the Local Rules.

                                          Background

         2.    On March 21, 2019 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the District of Delaware (the “Court”) commencing these chapter 11 cases. The Debtors’

bankruptcy cases are being jointly administered pursuant to Bankruptcy Rule 1015(b).

         3.    The factual background regarding the Debtors, including their historical business

operations and the events precipitating these chapter 11 filings, is set forth in detail in the

Declaration of J. David Hansen in Support of Debtors’ Chapter 11 Petitions and First Day

Motions [D.I. 10].

         4.    On May 7, 2019, the Court entered an order [D.I. 141] approving the sale of

substantially all of the Debtors’ assets to BioNTech AG. Following the sale, certain assets

remained with the Debtors including the SRF Litigation.

         5.    On March 5, 2020, the Court entered an order [D.I. 327] confirming the Second

Amended Combined Disclosure Statement and Joint Plan of Liquidation for Debtors (the “Plan”).



{00029135. }                                    2
               Case 19-10603-JTD        Doc 361     Filed 10/01/20     Page 3 of 6




The Plan became effective, and was substantially consummated, on March 20, 2020 (the

“Effective Date”). See D.I. 328. The Plan expressly retained prosecution of the SRF Action for

the benefit of the Post-Effective Debtors and their stakeholders. See Plan at Sections II.1.95 and

VIII.M

         6.    Upon occurrence of the Effective Date, J. David Hansen was appointed as Plan

Administrator of the Debtors’ estates. The Plan Administrator is tasked with and authorized to

liquidate the Post-Effective Date Debtors’ assets in accordance with the Plan, including

prosecuting and settling the SRF Action.

         7.    The SRF Action was pending for almost two years. The parties engaged in

extensive motion practice including, but not limited to, motions to transfer venue, motions to

dismiss, and motions to compel. Following intensive and lengthy negotiations between the Debtors

and the SRF Defendants, the parties reached a negotiated Settlement (the “Settlement”).

         8.    On September 15, 2020, the Court granted the Motion of the Plan Administrator to

File Under Seal the Motion by the Plan Administrator for Entry of an Order Pursuant to

Bankruptcy Rule 9019 Approving Settlement Agreement (the “Settlement Seal Order”) [D.I. 357].

Pursuant to the Settlement Seal Order, the Court approved the sealing of certain confidential terms

of the Settlement, including the Settlement Payment.

         9.    Also on September 15, 2020, the Court granted the Motion by the Plan

Administrator for Entry of an Order Pursuant to Bankruptcy Rule 9019 Approving Settlement

Agreement (the “Settlement Agreement”) [D.I. 358].

         10.   The factual background supporting this Seal Motion is more fully set forth in the

Fee Application, which is fully incorporated herein by reference.




{00029135. }                                    3
               Case 19-10603-JTD        Doc 361      Filed 10/01/20      Page 4 of 6




                                         Relief Requested

         11.   As a condition to the Settlement Agreement, the Debtors agreed to file, and did file,

a motion to seal the Settlement, which the Court granted. D.I. 357. The Fee Application includes

confidential information from the Settlement Agreement that was filed under seal. Accordingly,

Block & Leviton requests authority to file and maintain portions of the Fee Application under seal

for in camera review by the Court.

                                         Basis for Relief

         12.   Section 107(b) of the Bankruptcy Code provides as follows:

               On request of a party in interest, the bankruptcy court shall, and on
               the bankruptcy court’s own motion, the bankruptcy court may –

                      (1) protect an entity with respect to a trade secret or
                          confidential research, development, or commercial
                          information; or

                      (2) protect a person with respect to scandalous or
                          defamatory matter contained in a paper in a case under
                          this title.

11 U.S.C. § 107(b). Similarly, Bankruptcy Rule 9018, which implements section 107(b), provides

as follows:

               [o]n motion or on its own initiative, with or without notice, the court
               may make any order which justice requires (1) to protect the estate
               or any entity in respect of a trade secret or other confidential
               research, development, or commercial information, (2) to protect
               any entity against scandalous or defamatory matter contained in any
               paper filed in a case under the Code, or (3) to protect governmental
               matters that are made confidential by statute or regulation. If an
               order is entered under this rule without notice, any entity affected
               thereby may move to vacate or modify the order, and after a hearing
               on notice the court shall determine the motion.

Fed. R. Bankr. P. 9018.




{00029135. }                                     4
                 Case 19-10603-JTD        Doc 361      Filed 10/01/20     Page 5 of 6




         13.     Section 107(b) of the Bankruptcy Code does not require an entity seeking to file

documents under seal to demonstrate “good cause.” See In re Orion Pictures Corp., 21 F.3d 24,

28 (2d Cir. 1994). “The criteria to be considered in determining whether confidentiality provisions

in settlements justify keeping the substance of such settlements from public access must be flexible

and vary according to the nature of the settlement and the specific extent and core-ness of the

impact of the settlement on the bankruptcy case.” In re: Hemple, 295, 202 B.R. 200 (Bankr. D. Vt.

2003).

         14.     The negotiated Settlement requires the parties to treat certain terms as confidential.

And those terms are commercial in that they reflect the resolution of a business dispute between a

formerly publicly traded entity and its former outside counsel.

         15.     The Fee Application contains information that would disclose, or allow third parties

to extrapolate, confidential Settlement terms that the Court has authorized be kept under seal in

other filings.

         16.     The Court should grant this motion. As explained more fully in the Motion to Seal

the Settlement Agreement, D.I. 357, as a condition of the Settlement Agreement, the Debtors

agreed to seek leave to file under seal any filing discussing the Settlement. Among the reasons the

parties negotiated the prior seal motion: SRF does not want the terms of the Settlement disclosed

because it would provide information to third parties with no interest in the estate, thereby

disadvantaging SRF. At the same time, disclosing the terms of Settlement would provide no

advantage to the Debtors’ estate.

                        CERTIFICATION PURSUANT TO 9018-1(d)(iv)

         17.     In accordance with Local Rule 9018-1(d)(iv), the undersigned hereby certifies that

counsel to the Plan Administrator and counsel to the SRF Defendants conferred in good faith prior



{00029135. }                                       5
               Case 19-10603-JTD        Doc 361      Filed 10/01/20   Page 6 of 6




to the filing of the Motion to Seal the Settlement Agreement and reached an agreement concerning

what information contained in the Settlement Agreement must remain sealed from public view.

Furthermore, counsel to the Office of the United States Trustee provided informal comments to

the Motion to Seal Settlement Agreement. Thereafter, the Plan Administrator revised the proposed

redactions to the Settlement Agreement to resolve the U.S. Trustee’s informal comments.

         WHEREFORE, Block & Leviton respectfully requests the entry of an order, substantially

in the form attached hereto as Exhibit A, granting this Seal Motion and granting such other and

further relief as the Court deems just and proper.

                                                      Respectfully submitted,

 Dated: October 1, 2020                                BLOCK & LEVITON LLP

                                                       /s/ Joel A. Fleming
                                                       Joel A. Fleming
                                                       260 Franklin St. Suite 1860
                                                       Boston, MA 02110
                                                       Tel.: 617-398-5600
                                                       Email: joel@blockleviton.com

                                                       Special Litigation Counsel to the
                                                       Debtors and Debtors in Possession




{00029135. }                                     6
